COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                               '
  SOCORRO INDEPENDENT SCHOOL                                  No. 08-18-00091-CV
  DISTRICT,                                    '
                                                                 Appeal from the
                          Appellant,           '
                                                           County Court at Law No. 5
  v.                                           '
                                                            of El Paso County, Texas
                                               '
  JAMES HAMILTON,
                                               '              (TC# 2016DCV1566)
                          Appellee.
                                               '

                                         ORDER

        The Court, on its own motion, VACATES the April 11, 2019 submission and oral

argument setting for the above styled and numbered cause. The case will be rescheduled at a

later date.

        IT IS SO ORDERED this 11th day of April, 2019.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.